Citation Nr: 1139288	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's right shoulder disorder service connection claim was denied by a December 2009 Board decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court), and the Board's decision was subsequently vacated pursuant to an September 2010 Order granting the parties' Joint Motion for Remand (Joint Motion).  The claim has now been returned to the Board for compliance with the mandates of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As reflected in the 2009 vacated Board decision, the Board denied the Veteran's claim because the evidence of record failed to link his currently-diagnosed right shoulder disorder to service.  In that regard, the Board relied upon the evidence that failed to document any shoulder treatment during service or until 1997, approximately 24 years after service, at which time the Veteran reported the onset of his right shoulder pain to be two years prior to the time of this treatment.  Subsequent treatment records and submitted statements, beginning in 2006, reflect the Veteran's contention that he injured his right shoulder in service while lifting weapons onto airplanes when performing his in-service duties as a weapons mechanic.  A 2007 VA treatment record characterizes the Veteran's right shoulder disorder as "probably" service-related, and a 2007 letter from the Veteran's private treatment provider links his shoulder disorder to service.  Both statements are predicated on the Veteran's reported history of injuring his right shoulder in service and experiencing on-going right shoulder symptomatology thereafter.  However, the Board denied the Veteran's claim after concluding that the Veteran's reported history was not credible, given his inconsistent chronology, and that the related medical opinions were insufficient.  

Nevertheless, the parties to the Joint Motion concluded that the language of the February 2007 VA treatment records and June 2007 letter authored by the Veteran's private treating physician were sufficient to trigger VA's duty to provide the Veteran with a VA examination per McLendon v. Nicholson.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  Thus, the Veteran should be afforded a VA examination in compliance with the mandates of the Joint Motion.

Furthermore, the Veteran's recent VA treatment records from August 2010 to the present should also be obtained.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from August 2010 to the present. 

2.  Upon completion of the above, schedule the Veteran for an appropriate VA examination to address the etiology of his currently-diagnosed right shoulder disorder.

The examiner should review a copy of this Remand and the Veteran's claims file in conjunction with the examination, including: the Veteran's service treatment records that fail to document any right shoulder complaints or treatment; the first post-service treatment for a right shoulder disorder in 1997; subsequent treatment records documenting the Veteran's right shoulder treatment; the February 2007 VA treatment record noting that the Veteran's right shoulder disorder is "probably" service-related; and the June 2007 letter from the Veteran's private physician linking his right shoulder disorder to service.   After reviewing this information, the examiner is asked to opine whether it is at least as likely as not that any currently-diagnosed right shoulder disorder is related to the Veteran's military service.  

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medical opinion cannot be rendered without resorting to mere speculation, an explanation as to why that is so is requested, including a recitation of what  missing facts or evidence would allow the examiner to render a medical opinion without resorting to speculation.  

3.  Then, re-adjudicate the Veteran's claim.  If the full benefit sought with regard to the appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


